813 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene Edward MUNNINGS, Appellant,v.UNKNOWN NAMED AGENTS OF THE BUREAU OF PRISONS NORTHEASTREGIONAL OFFICE, and all others acting in concert, Appellee.
No. 85-7058.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1986.Decided Nov. 25, 1986.

Before RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
Gene Edward Munnings, appellant pro se.
Susan Dein Bricklin, Assistant United States Attorney, for appellee.
PER CURIAM:


1
On rehearing, it has come to the panel's attention that a clerical error resulted in the transposition of the parties and district court docket number, identified on the cover sheet of the opinion originally issued in this case, with those in No. 85-7057.  Accordingly, we grant the petition for rehearing and vacate our earlier decision in No. 85-7058.  On reconsideration of the case, however, we again conclude that the allegations of unconstitutional transfer are without merit.


2
Accordingly, as our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.  The judgment of the district court is affirmed.


3
AFFIRMED.